Citation Nr: 0107597	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-21 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 12, 1998, for a 
50 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1992 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.  The veteran appealed this decision.  

In October 1994, the Board remanded the case to the RO for 
further evidentiary development.  By means of a November 1996 
rating action, the RO granted service connection for PTSD and 
assigned a 10 percent disability rating, effective July 10, 
1991 (the date of claim on appeal).  Subsequently, the 
veteran appealed the assignment of this disability 
evaluation, contending that an increased rating was 
warranted.

In March 1998, the Board again remanded the case to the RO 
for further evidentiary development.  After completing the 
requested development, the RO confirmed and continued it's 
prior decision, and the case was returned to the Board for 
appellate action.

In September 1999, the Board found the evidence in equipoise 
and, giving the veteran the benefit of the doubt, granted a 
50 percent disability evaluation for PTSD.  Accordingly, the 
case was returned to the RO.  In September 1999, the RO 
effectuated the Board decision and established a 50 percent 
disability evaluation, effective May 12, 1998.  As the 
veteran has continually prosecuted his claim for an increased 
rating since filing his claim in July 1991, and as the 
September 1999 action is not a full grant of benefits sought 
on appeal, the veteran's appeal remains open.   



FINDINGS OF FACT

1.  The veteran filed an informal claim of entitlement to 
service connection for PTSD which was received on July 10, 
1991. 

2.  The evidence shows that September 23, 1996, is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.


CONCLUSION OF LAW

The criteria for an effective date of September 23, 1996, for 
the grant of a rating of 50 percent disability rating for 
PTSD are met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an earlier effective date for the 
assignment of a 50 percent disability rating for PTSD is 
warranted.  After a review of the record, the Board finds an 
approximate balance in the evidence for, and the evidence 
against, the veteran's claim. 

As stated previously, service connection for PTSD was 
established by means of a November 1996 rating decision, 
which assigned a 10 percent disability rating, effective July 
10, 1991.  By means of a September 1999 Board decision, a 50 
percent disability evaluation was awarded for PTSD.  A 
September 1999 rating action assigned an effective date of 
May 12, 1998, for this increase.  That effective date is the 
subject of this appeal.

The Board notes that an increased rating, greater than 50 
percent, for PTSD, was implicitly denied by the Board in its 
July 1999 decision.  Prior decisions of the Board are final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  Accordingly, 
the claim for an increased rating in excess of 50 percent is 
final.  

I.  Evidentiary Background

On January 10, 1991, VA received a VA Form 21-4138, Statement 
in Support of Claim, wherein the veteran claimed that service 
connection for PTSD based on his alleged combat experiences 
in Vietnam was warranted.  

In January 1992, he was afforded a VA PTSD examination.  He 
reported a history of combat during service and complained of 
occasional nightmares or "night terrors" wherein he was 
being chased by a man.  He indicated that he woke himself up 
trying to "holler for help."  He reported that he did not 
like being in crowds.  While he described himself as 
"reserved," he reported that was not a loner and that he 
had many friends.  The examiner noted that the veteran was 
appropriately groomed and dressed.  Similarly, his mood and 
affect were appropriate.  There was no evidence of a thought 
disorder or obsessive compulsive disorder, and the veteran 
was well oriented.  While unable to interpret proverbs 
abstractly, he was able to do serial sevens.  Impressions of 
adjustment disorder, with mixed emotional features, and PTSD, 
mild, to be ruled out, are indicted.  The examiner 
recommended that the veteran be given a complete 
psychological evaluation to determine the possibility of 
PTSD.

At an August 1992, personal hearing before a RO hearing 
officer, the veteran reported that he could not sleep without 
taking medication and could not stand to be in a crowd.  He 
indicated that he did not have flashbacks; however, he 
reported having nightmares.  He reported that he dreamt of 
"foreigners" being after him.  

A September 1992 VA treatment record indicates that the 
veteran had undergone a MMPI test.  An interpretive report, 
generated by a VA psychiatrist, states that the profile was 
suggestive of high levels of depression and anxiety.  The 
veteran was focused on somatic concerns such as feelings of 
weakness, poor appetite, aches and pains, poor sleep 
patterns, and a low energy level.  Difficulty in reaching 
decisions, and problems with memory, concentration, and 
planning are also indicated.  However, the examination report 
indicates that neither the PTSD scale of the MMPI, nor the 
Mississippi Scale for Combat Related PTSD appeared to be 
within the range of scores generally reached by those with 
PTSD, unless this were an atypical case.  Diagnostic 
impressions of dysthymic disorder and rule out 
psychophysiological reaction were rendered.  

VA outpatient treatment records from September 1992 to 
January 1993 show that the veteran complained of anxiety, 
depression, and difficulty sleeping.  An October 1993 
treatment record indicates that the veteran's level of 
depression remained the same if not slightly worse; however, 
he was not suicidal or homicidal.

A November 1992 VA outpatient treatment record indicates that 
the veteran was doing better.  He was sleeping well on his 
medication.  Similarly, his energy level was picking up and 
his depression was doing better.   He was not having a lot of 
problems with anxiety.  

A December 1992 VA outpatient treatment record indicates that 
the veteran continued to be very anxious around crowds, 
especially when the crowds consisted of people he did not 
know.  He was getting along well with others and liked for 
things to go smoothly.  The veteran tended to avoid conflict 
in order to keep peace.  He reported that his level of 
depression remained unchanged; however, he slept better since 
taking Desyrel.  He was clear, alert, oriented, and 
appropriate.  

A January 1993 VA outpatient treatment record indicates that 
the veteran had been doing fairly well on his antidepressants 
as far as sleep was concerned and some improvement in his 
appetite and energy level was noted.  

A February 1993 VA outpatient treatment record indicates that 
the veteran was chronically depressed and poorly motivated to 
do anything about it.  However, he did have symptomatic 
relief with Klonopin and Desyrel.  A subsequent February 1993 
progress note indicates that the veteran was making progress 
and felt increased energy and significantly less depression.  
He indicated that he felt jittery with a lot of chronic low 
grade anxiety.  He stated that he was also jumpy and startles 
when the phone rings.  

An April 1993 VA progress note indicates that the veteran was 
doing well on Zoloft.  While he was obsessing and worrying 
somewhat more than prior treatment visits, his energy level 
was better.  His sleep had improved and he was getting a good 
night's sleep every other night.  He complained of occasional 
jitteriness about an hour after taking his medication.  

A May 1993 VA progress note indicates that the veteran 
believed that his depression was better and attributed this 
primarily to improvement in the weather and being involved in 
outdoor activities.  He remained frustrated about his pending 
claim for service connection for PTSD.   He was clear, alert, 
oriented, sober, and appropriate.  He was not suicidal, or 
homicidal.  He had changed his medication from Zoloft to 
Desyrel as the former made him feel jittery.  

A June 1993 VA progress note indicates that the veteran 
continued to be clear, alert, oriented, sober, and 
appropriate.  Similarly, he was not suicidal or homicidal.  
He reported continued problems with stabilization in his 
medication.  

A September 1993 social work assessment indicates that the 
veteran was being treated for chronic dysthymia and PTSD.  
The veteran had difficulty tolerating his medication.  He 
lived by himself, but has frequent contacts with his sister.  
Additionally, he goes out and visits with friends in the 
community.  When he disagrees with a conversation, he 
politely excuses himself and returns home.  The report 
indicated that the veteran was clear, alert, oriented, 
cheerful, and appropriate when he came for his appointments, 
even if he was feeling poorly.  It depressed the veteran to 
talk about Vietnam.  

A subsequent September 1993 VA outpatient progress note 
indicates that the veteran's had stabilized overall on his 
present medication.  

An October 1993 progress note indicates that the veteran had 
a lot of memories about not being welcome back home when 
returning from Vietnam.  He would get disgusted and anxious 
about current events and his military experiences when 
watching the news on television.  The veteran's condition was 
noted to be stable and he was not suicidal or homicidal.  
Similarly, a December 1993 progress note indicates that, 
while he was dreading the Christmas holiday, the veteran's 
condition remained stable.  While he reporting some increased 
problems with sleep, this was attributed to a sinus 
infection.  He was not suicidal or homicidal

A January 1994 progress note indicates that the veteran had 
experienced some depression during the holidays; however, he 
made himself get out every day and visit with friends.  He 
had no difficulty staying away from alcohol.  He was 
medication compliant, cheerful, cooperative, alert, and 
appropriate.  Similarly, he was not suicidal or homicidal.  
March 1994 treatment records indicate that the veteran 
occasionally had dreams about Vietnam; however, his overall 
condition was stable.  He was sleeping well and had made 
positive steps in following a diet and losing weight.  
Similarly, a subsequent April 1994 record shows that the 
veteran overall level of depression remained about the same 
with occasional "ups and downs."  He continued to be 
cheerful, alert, oriented, and appropriate.  Similarly, he 
was not suicidal or homicidal.  

A May 1994 treatment record indicates that he veteran's 
depression was "still doing rather well."  He had a good 
energy level.  He was active and did not have a lot of 
depressed mood.  His only problem was noted to be some sleep 
disturbance; however, this was intermittent.  An impression 
of depression, staying stable off medication, was indicated.  

A June 1994 treatment record indicates that the veteran was 
agitated and irritable with focus on his pending VA claim. 
The examiner felt that the veteran was more depressed, but he 
denied depression.   He was not suicidal.  

An August 1994 VA progress note indicates that the veteran 
reported that he was doing "pretty good."  While he 
reported difficulty going to sleep, he was able to sleep 
through until the morning.  He denied and anxiety problems, 
and was not exhibiting any organic or psychotic symptoms.  He 
stated that he got "a little depressed" sometimes when 
things do not go right; however, he did not feel like he had 
any major or chronic depressive problem.  An impression of 
mild intermittent depressive symptoms, stable with p.r.n. 
medication is indicated.

A November 1994 treatment record shows complaints of a 
recurrence of insomnia.  However, the veteran continued to 
deny major depressive symptoms or suicidal ideation.  The 
examiner noted that the veteran's depression overall was 
doing better; however, he was concerned about the veteran's 
insomnia.  

A January 1995 VA social assessment update indicates that the 
veteran lives by himself, but did get out to socialize with 
others on a daily basis.  The veteran indicated that he did 
not want to continue his therapy as his medication had not 
helped him and his VA physician did not believe that he had 
PTSD.  He had hoped that his treatment would have helped him 
with his pending claim for PTSD.  

A VA examiner on September 23, 1996 diagnosed mild post-
traumatic stress disorder. The examination report indicates 
that the veteran's attitude was pleasant and cooperative and 
he was able to interact and relate to the examiner without 
difficulty.  He also exhibited a normal range of affect which 
was slightly constricted.  His affective responses were 
appropriately related to thought content.  He was able to set 
priorities and make appropriate decisions for common problems 
of daily living.  However, he identified difficulty in 
driving a car on a crowded highway.  According to the 
veteran, he became confused and had to have someone assist 
him wherever he had to drive long distances.  The examiner 
also reported that the veteran lacked any feelings for 
developing close relationships with other people.  The 
veteran also exhibited difficulty falling asleep, 
irritability and difficulty controlling his temper and 
difficulty concentrating.  The veteran related that these 
symptoms interfered with his interpersonal functioning and 
life to a moderate degree. 

At an October 1996 VA examination, the veteran's mood was 
described as sad and nervous and his affect was described as 
depressed and anxious.  He was oriented to person, place, 
date and situation.  He had no pressure of speech, flight of 
ideas or thought blocking.  He remembered three out of three 
objects after one minute.  His judgment was intact.  However, 
he had obsessive thoughts of events in Vietnam. A diagnosis 
of chronic progressively worsening post-traumatic stress 
disorder was rendered.  The examiner also assigned a GAF of 
60, with moderate symptoms and moderate difficulty in social 
and occupational functioning.

Additionally, in October 1996, the veteran underwent MMPI and 
Mississippi Scale for Combat-Related PTSD testing.  The 
interpreting physician indicated that patient with scores 
similar to the veteran are depressed, and chronically 
anxious.  They tend to cope by avoidance, repression, and 
possibly somatic expression of psychological symptoms.  They 
have social discomfort and introversion.  There may also be 
an obsessive element to depression and insight may be poor.  
The interpreting physician indicated that the veteran's 
responses were not in the ranges typically associated with 
PTSD.  Diagnosis of major depressive disorder is indicated.  
The report indicates that a diagnosis of PTSD was not 
supported by the evidence.  

A January 1997 VA medical record includes an impression of 
post-traumatic stress disorder with daytime functioning and 
interpersonal relationships markedly impaired due to chronic 
sleep disturbance, depression, anxiety, social withdrawal and 
avoidance of interpersonal contacts.

II. Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

The regulations provide that service connection may be 
granted effective the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2000).  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(2000).

In assigning the effective date, the RO found, in essence, 
that May 12, 1998, was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred.  In adjudicating this claim, the Board will 
determine whether a factually ascertainable increase in 
disability which might have warranted a rating of 50 percent 
is shown by the evidence prior to May 12, 1998, or whether a 
claim for an increased rating was received prior to May 12, 
1998.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The severity of PTSD is currently rated, for VA 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of the Schedule.  Under this criteria, a 
50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2000).

As stated previously, VA received the veteran's claim for 
service connection for PTSD on July 10, 1991.  The criteria 
for evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996.  
See 61 Fed. Reg. 52,700 (October 1996).  Those rating 
criteria are substantially different from the previous 
criteria.  Pursuant to the criteria in effect prior to 
November 7, 1996, the General Formula for Rating 
Psychoneurotic Disorders provided that a 50 percent rating 
was warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. A 30 percent rating was 
warranted where the evidence showed definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).    

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under the provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

The Board finds that the old criteria are more favorable to 
the veteran in the present case as the evidence for and 
against the veteran's claims is in equipoise when applying 
the old criteria to the facts presented.  A 50 percent 
evaluation under the old criteria is warranted when the 
evidence shows that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  While the VA physician that examined 
the veteran on September 23, 1996, indicated that the 
severity of the veteran's PTSD was "mild," he indicated 
that the veteran "lacks any interest in activities that once 
brought him pleasure."  Similarly, while the veteran's 
attitude was pleasant and cooperative, and he was able to 
interact and relate to the examiner, the examiner noted that 
the veteran lacked any feelings for developing close 
relationships with other people.  While the veteran was able 
to set priorities and make appropriate decisions for common 
problems, he exhibited difficulty falling asleep, 
irritability, difficulty controlling his temper, and 
difficulty concentrating.  The veteran felt that these 
symptoms interfered with his interpersonal functioning and 
life to a moderate degree.   

Based on the evidence above, the Board finds that there is as 
approximate balance in the evidence for and the evidence 
against, a finding of considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
on September 23, 1996.  Accordingly, the Board finds that, 
giving the veteran the benefit of the doubt, the criteria for 
a 50 percent disability evaluation were met on September 23, 
1996.   

While the criteria for a 50 percent disability were met on 
September 23, 1996, the Board finds that the evidence prior 
to this date not show that the veteran's PTSD warranted a 
rating of 50 percent. VA outpatient treatment records from 
September 1992 to January 1995 indicated that, despite 
initial difficulty tolerating medication, his condition 
stabilized or improved.  Although he complained of nightmares 
and feelings that foreigners were after him during his 
personal hearing in August 1992, subsequent VA outpatient 
treatment records from May 1994 to January 1995 indicate that 
his physician's major concern was the veteran's insomnia.  In 
particular, a November 1994 treatment record indicates that 
the veteran's depression was doing better, and a January 1994 
treatment record indicates that the veteran, while living by 
himself, socialized with others on a daily basis.  As the 
evidence prior to September 23, 1996, does not show 
considerable impairment in the ability to establish or 
maintaining effective or favorable relationships with people, 
the Board finds that the criteria for a 50 percent disability 
evaluation for PTSD are not met prior to September 23, 1996.  
Accordingly, September 23, 1996, is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred.

The Board notes that the first communication of record that 
could be construed to be a claim, formal or informal, for an 
increased rating for a low back disability, was received by 
VA on July 10, 1991.  On this date, the RO received a 
statement from the veteran wherein he requested service 
connection for PTSD.  The evidence does not show receipt of 
any claim, either formal or informal, for service connection 
for PTSD prior to this date.  Accordingly, as the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred (i.e., September 23, 
1996) is later than the date of receipt of the veteran's 
claim (i.e., July 10, 1991), the Board finds that the 
criteria for entitlement to a 50 percent rating for PTSD, 
effective September 23, 1996, are met; to this extent, the 
veteran's claim is granted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000); 38 C.F.R. 4.130, 
Diagnostic Code 9411 (1996).



ORDER

An effective date of September 23, 1996, for the grant of a 
50 percent disability evaluation for post-traumatic stress 
disorder (PTSD), is granted.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

